Case: 17-60544    Document: 00514874569    Page: 1   Date Filed: 03/15/2019




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                No. 17-60544                     March 15, 2019
                              Summary Calendar
                                                                  Lyle W. Cayce
                                                                       Clerk
FRANCISCA BARRIENTOS TELON,

                                           Petitioner

v.

WILLIAM P. BARR, U.S. ATTORNEY GENERAL,

                                           Respondent

                            ______________________

Consolidated With 17-60847

FRANCISCA BARRIENTOS TELON, also known as Marta Santos Gutierrez,

                                           Petitioner

v.

WILLIAM P. BARR, U.S. ATTORNEY GENERAL,

                                           Respondent



                      Petitions for Review of Orders of the
                         Board of Immigration Appeals
                             BIA No. A097 896 817
     Case: 17-60544       Document: 00514874569        Page: 2    Date Filed: 03/15/2019


                                     No. 17-60544
                                   c/w No. 17-60847

Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM: *
       Petitioner Francisca Barrientos Telon has petitioned for review of
decisions of the Board of Immigration Appeals (BIA) (1) denying and
dismissing her application for withholding of removal alleging past persecution
and a fear of future persecution based on membership in a particular social
group and requesting relief under the Convention Against Torture (CAT) and
(2) and denying her motion for reconsideration. Barrientos Telon asserts that
she fled to the United States because of extortionate gang violence and that
she has been persecuted because of her efforts to investigate the murder of her
son by gang members and because of her family ties. She fears that she will
be tortured on returning to Guatemala.
       The BIA’s decision with respect to an alien’s eligibility for withholding of
removal is a fact finding reviewed for substantial evidence. Chen v. Gonzales,
470 F.3d 1131, 1134 (5th Cir. 2006). Under the substantial evidence standard,
the BIA’s determination will be upheld “unless the evidence is so compelling
that no reasonable factfinder could fail to find otherwise.” Tesfamichael v.
Gonzales, 469 F.3d 109, 113 (5th Cir. 2006).
           For CAT relief, an alien must prove that it is more likely than not that
she will be tortured if she is removed to the proposed country of removal, but
she is not required to show that the torture will be on account of a protected
ground. Efe v. Ashcroft, 293 F.3d 899, 906-07 (5th Cir. 2002); see also Chen,
470 F.3d at 1138-39; 8 C.F.R. § 1208.16(c)(2).




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2
    Case: 17-60544     Document: 00514874569      Page: 3   Date Filed: 03/15/2019


                                  No. 17-60544
                                c/w No. 17-60847

      The denial by the BIA of a motion for reconsideration is reviewed under
a highly deferential abuse-of-discretion standard. Le v. Lynch, 819 F.3d 98,
104 (5th Cir. 2016); Zhao v. Gonzales, 404 F.3d 295, 303 (5th Cir. 2005). Under
that standard, we will not disturb the BIA’s decision, even if we determine that
the BIA decision is “in error, so long as it is not capricious, racially invidious,
utterly without foundation in the evidence, or otherwise so aberrational that it
is arbitrary rather than the result of any perceptible rational approach.”
Osuchukwu v. INS, 744 F.2d 1136, 1142 (5th Cir. 1984).
      The BIA’s determinations in denying withholding of removal that (1)
Barrientos Telon’s past persecutors were centrally motivated only by
criminality, extortion, and retribution and not on account of Barrientos Telon’s
membership in a particular social group, and (2) she has not shown a
reasonable fear of future persecution are supported by substantial evidence.
See Tesfamichael, 469 F.3d at 113; see also Ramirez-Mejia v. Lynch, 794 F.3d
485, 493 (5th Cir. 2015).
      Contrary to Barrientos Telon’s contentions, the BIA did not apply
incorrect standards in reviewing the Immigration Judge’s rejection of her CAT
claim. The BIA’s denial of Barrientos Telon’s request for protection under the
CAT is supported by substantial evidence. See Chen, 470 F.3d at 1139, 1142-
43; see also Garcia v. Holder, 756 F.3d 885, 892 (5th Cir. 2014). Barrientos
Telon has not shown that the BIA abused its discretion in denying her motion
for reconsideration. See Le, 819 F.3d at 104.
      The petitions for review are DENIED.




                                        3